ROANNE L, MANN DATE: ~jaatrtrry 3/, 202-0
UNITED STATES MAGISTRATE JUDGE START: /@° 20 ‘

END: (a: 30! Aw
DOCKET NO: 18-cv-06455 ,

CASE: Avila Rodriguez et al v. Onkar Food Corp et al

 

1 INITIAL CONFERENCE [1 OTHER/ORDER TO SHOW CAUSE

[1 DISCOVERY CONFERENCE [Ci] FINAL/PRETRIAL CONFERENCE

{4° SETTLEMENT CONFERENCE [a TELEPHONE CONFERENCE

[4° MOTION HEARING O INFANT COMPROMISE HEARING
PLAINTIFF ATTORNEY

 

Ti chark Partha ce

 

 

 

DEFENDANT ATTORNEY

Ce Qu

 

 

 

 

 

 

 

 

 

 

O DISCOVERY TO BE COMPLETED BY

Ci NEXT CONFERENCE SCHEDULED FOR

[] JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY -

O_ PL. TO SERVE DEF. BY: DEF, TO SERVE PL. BY:

RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET
*
; mone

é ~¢ q ’ Por JRL PAA 2Onrd afer yf fl ~ p02
fe GAR enga Af nce hd.

 

 

 

 
Case 1:18-cv-06455-RLM Document 39 Filed 01/31/20 Page 2 of 2 PagelD #: 166
nWthrsved ThAo sg Crmms. lew A go te after
Ag Jebriiarey 7, 2020,

t
:

 

 
